In an action brought to foreclose a mortgage on real and personal property, an order was duly entered (1) granting plaintiff’s motion to dismiss the second separate defense contained in the amended answer of defendant American Bowling & Billiard Corp., as insufficient in law; (2) dismissing the third separate and distinct defense contained in the same answer of that defendant, also interposed by way of counterclaim and cross-action against defendant Metropolitan Steel Products Corporation, as insufficient in law and as improperly interposed in this action as a cross-action against that defendant; (3) granting plaintiff’s motion dismissing and striking out the first partial defense contained in the amended answer of defendant American Bowling & Billiard Corp., and granting plaintiff summary judgment for the relief demanded in the complaint; (4) granting a cross-motion made by defendant Metropolitan Steel Products Corporation to dismiss the third separate and distinct defense interposed by defendant American Bowling & Billiard Corp., as a cross-action against defendant Metropolitan Steel Products Corporation, and (5) denying cross-motion of defendant American Bowling & Billiard Corp. for an order directing Wilton D„ *1035Cole, Esq., formerly the attorney for the defendant Metropolitan Steel Products Corporation, to submit certain of his records for an inspection and himself for an examination. From that order defendant American Bowling & Billiard Corp. appeals. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements to plaintiff-respondent. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.